Citation Nr: 1015035	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  97-20 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for residuals of a left 
rotator cuff injury, to include as secondary to a low back 
disorder.

3.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from February 1963 to 
April 1965 with over a year of prior unverified active 
military service, to include periods of active duty for 
training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in April 1997 
and April 2008 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.    

Relevant to the Veteran's claim of entitlement to service 
connection for a low back disorder, the Board observes that 
an August 1965 rating decision denied entitlement to service 
connection for a back condition based on no current 
diagnosis.  At the time of the decision, a July 1965 VA 
examination showed a diagnosis of recurrent low back strain 
despite normal X-rays and physical examination.  Following 
such decision, the Veteran submitted numerous lay statements 
describing his back symptomatology.  Thereafter, he was 
informed in a January 1966 letter that before VA could 
determine whether his back condition was the result of his 
service, it was necessary for him to enter the VA Hospital 
for a period of observation and examination.  He was further 
advised that VA was unable to proceed further with his claim 
until he consented to being hospitalized.  Therefore, the 
January 1966 letter concluded, no further action would be 
taken on his claim.  The record fails to reveal that the 
Veteran ever consented to hospitalization or reported to a VA 
Hospital for observation and examination.  

Therefore, insofar as the Veteran's claim was denied in the 
August 1965 rating decision and was not appealed, such is 
final.  See 38 U.S.C. § 4005(c) (1964) [38 U.S.C.A § 7105 
(West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1965) [38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2009)].  Moreover, to the 
extent that VA determined in January 1966 that 
hospitalization for observation and examination was necessary 
in order to determine the nature and etiology of the 
Veteran's claimed back disorder, for which he never reported, 
the Board deems his claim abandoned.  See 38 C.F.R. 3.158(b) 
(1965) [(2009)].  Since such time, additional evidence 
demonstrating new diagnoses relevant to the Veteran's back 
disorder has been received.  In this regard, the Board notes 
that, since the August 1965 rating decision and January 1966 
letter, the Veteran has been diagnosed with degenerative 
joint disease of the lumbar spine, degenerative disc disease 
of the lumbar spine, and lumbar spondyloarthropathy.  In 
Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that a claim for one diagnosed disease or 
injury cannot be prejudiced by a prior claim for a different 
diagnosed disease or injury.  Rather, the two claims must be 
considered independently.  See also Ephraim v. Brown, 82 F.3d 
399 (Fed. Cir. 1996). Therefore, the Board finds that the 
Veteran's claim of entitlement to service connection for a 
low back disorder, to include degenerative joint disease of 
the lumbar spine, degenerative disc disease of the lumbar 
spine, and lumbar spondyloarthropathy, is appropriately 
viewed as a new claim and has been characterized as such on 
the first page of this decision. 

Relevant to the Veteran's back and left shoulder disorders, 
the Board observes that the most recent supplemental 
statement of the case was issued in January 2008.  In 
February 2008, additional evidence relevant to such issues 
was received; however, a waiver of agency of original 
jurisdiction (AOJ) consideration accompanied the submission 
of such evidence.  See 38 C.F.R. § 20.1304.  Therefore, the 
Board may properly consider the newly received evidence.  The 
Board further notes that, since February 2008, additional 
evidence has been associated with the claims file; however, 
such is duplicative and/or irrelevant to the Veteran's back 
and left shoulder claims.  Therefore, the Board may proceed 
with a decision without prejudice to the Veteran.

In connection with this appeal, the Veteran testified at a 
video-conference hearing before the undersigned Veterans Law 
Judge in February 2010; a transcript of the hearing is 
associated with the claims file.  Additionally, the Veteran 
testified before another Veterans Law Judge who has since 
left her employment at the Board in August 2002 as well as a 
Decision Review Officer at the RO in November 1997.  Such 
transcripts are also associated with the claims file.  

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  A low back disorder is not shown to be causally or 
etiologically related to any disease, injury, or incident in 
service, and arthritis did not manifest within one year of 
the Veteran's discharge from service.

2.  Residuals of a left rotator cuff injury are not shown to 
be causally or etiologically related to any disease, injury, 
or incident in service and is not caused or aggravated by a 
service-connected disability.  


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
the Veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by service.  
38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1116, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.6(a), 
3.159, 3.303, 3.307, 3.309 (2009). 

2.  Residuals of a left rotator cuff injury was not incurred 
in or aggravated by the Veteran's active duty military 
service and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 101(24), 1110, 
1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.6(a), 3.159, 3.303, 3.310 (2006), (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied 
its duty to notify under the VCAA.  In this regard, the Board 
notes that the initial AOJ decision in this matter was issued 
in April 1997, prior to the enactment of the VCAA.  However, 
October 2003, March 2006, August 2006, December 2006, and 
September 2007 letters advised the Veteran of the evidence 
and information necessary to substantiate his service 
connection claims as well as his and VA's respective 
responsibilities in obtaining such evidence and information.  
Additionally, the September 2007 letter notified him of the 
evidence and information necessary to substantiate his claim 
of entitlement to service connection for residuals of a left 
rotator cuff injury on a secondary basis.  Moreover, the 
August 2006 and December 2006 letters informed the Veteran of 
the evidence and information necessary to establish a 
disability rating and an effective date in accordance with 
Dingess/Hartman, supra.  

While the October 2003, March 2006, August 2006, December 
2006, and September 2007 letters were issued after the 
initial April 1997 rating decision, the Federal Circuit has 
held that VA could cure such a timing problem by 
readjudicating the Veteran's claim following a compliant VCAA 
notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 
1333-34 (Fed. Cir. 2006).  The Court clarified that the 
issuance of a statement of the case could constitute a 
readjudication of the Veteran's claim.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  In the instant case, 
after the October 2003, March 2006, August 2006, December 
2006, and September 2007 letters were issued, the Veteran's 
claims were readjudicated in the February 2005 and January 
2008 supplemental statements of the case.  Therefore, any 
defect with respect to the timing of the VCAA notice has been 
cured.

Relevant to the duty to assist, the Veteran's service 
treatment and personnel records as well as VA and private 
treatment records have been obtained and considered.  The 
Veteran has not identified any additional, outstanding 
records necessary to decide his pending appeal that have not 
been requested or obtained.

In this regard, the Board observes that the Veteran has 
alleged, in part, that his low back disorder is a result of a 
free ascent training exercise during ACDUTRA in July 1962.  
He has further contended that he sought treatment at the time 
at the Naval Hospital in New London, Connecticut.  The Board 
notes that the Veteran's complete service treatment and 
personnel records have been obtained.  In this regard, the 
Board observes that his service treatment records include his 
December 1961 and January 1962 enlistment examinations as 
well as entries dated in December 1961, February 1962, March 
1962, June 1962, July 1962, and November 1962 in addition to 
records covering his verified period of active duty from 
February 1963 to April 1965.  

In a November 1997 letter, the National Archives and Records 
Administration informed the Veteran that they were unable to 
locate the muster rolls for the U.S. Naval Hospital in New 
London, Connecticut, and recommended that he contact the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  Thereafter, in an August 2002 statement, the 
Veteran indicated that he attempted to obtain such medical 
records from NPRC, but was informed that they were destroyed 
in a fire in St. Louis.  In April 2004, the RO requested 
copies of any reports relating to the Veteran's near drowning 
experience during his free ascent training from the U.S. 
Naval Schools Command in Groton/New London, Connecticut.  In 
July 2004, the Naval Submarine School responded that the 
Veteran had attended submarine school from July 2, 1962, to 
August 22, 1962, but disenrolled as a non-volunteer.  Such 
communication further indicated that the Veteran was not 
disenrolled for physical reasons or because he was in the 
hospital.  In light of the foregoing, the Board finds that no 
additional efforts to obtain any outstanding service records 
are necessary.   

Additionally, the Board observes that VA attempted to obtain 
the Veteran's Social Security Administration (SSA) records.  
However, in March 2004, SSA indicated that, after an 
exhaustive and comprehensive search, they were not able to 
locate the Veteran's folder; however, their records showed 
that his claim for disability benefits was denied.  
Additionally, in September 2008, SSA advised VA that there 
were no medical records pertaining to the Veteran because his 
claim was denied as he did not meet the earnings/insured 
requirement.  Therefore, the Board finds all efforts to 
obtain any available SSA records have been exhausted and 
further efforts would be futile.  Moreover, at his February 
2010 Board hearing, the Veteran testified that he was in 
receipt of SSA retirement benefits rather than disability 
benefits.

The Board also notes that VA's duty to assist also includes 
providing an examination or opinion when such is necessary to 
decide the claim.  The Veteran was provided with a VA 
examination in February 2007 in order to adjudicate his claim 
of entitlement to service connection for a back disorder.  He 
has not been provided with a VA examination in order to 
determine the etiology of his claimed left shoulder disorder.  
However, as will be discussed further herein, the Veteran has 
contended that his left shoulder disorder is part and parcel 
of his claimed back disorder.  To such extent, the Board 
finds that the February 2007 VA examiner's opinion addressing 
the etiology of the Veteran's back disorder is sufficient to 
decide his claim of entitlement to service connection for a 
left shoulder disorder.  Moreover, insofar as the Veteran has 
alleged that his left shoulder disorder is secondary to his 
back disorder, the Board finds that, as service connection is 
being denied herein for a back disorder, an examination or 
opinion to determine whether his back disorder caused or 
aggravated his left shoulder disorder is not necessary.   See 
38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006) (discussing circumstances when a VA examination is 
required).

The Board also observes that these issues have been remanded 
by the Board in December 2000, June 2003, January 2006, and 
October 2008 in order to provide the Veteran with VCAA 
notification, obtain records, afford him a VA examination, 
and schedule him for Board hearings.  The Board finds that 
the AOJ substantially complied with the remand orders and no 
further action is necessary in this regard.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998), where the 
Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claims.


II.  Analysis

At his hearings and in documents of record, the Veteran 
contends that he injured his back during a free ascent 
training exercise during ACDUTRA in July 1962 when he nearly 
drowned.  Specifically, he alleges that he was repeatedly 
struck in the chest, abdomen, and back by divers in order to 
expel expanding air in his lungs.  Additionally, he alleges 
that repetitive lifting of heavy objects during his military 
service resulted in his low back and left shoulder disorders.  
In this regard, at his August 2002 Board hearing, the Veteran 
testified that his back and left shoulder disorders were one 
problem.  As such, he claims that service connection is 
warranted for a low back disorder and residuals of a left 
rotator cuff injury.

A Veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other "than dishonorable."  38 C.F.R. § 
3.1(d).  The term "active military, naval, or air service" 
includes: (1) active duty; (2) any period of ACDUTRA during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; 
and (3) any period of inactive duty for training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence 
of a current disability; in-service incurrence or aggravation 
of a disease or injury; and a nexus between the claimed in-
service disease or injury and the present disease or injury.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, to include arthritis, to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended during the pendency of the Veteran's appeal, 
effective October 10, 2006; however, the new provisions state 
that service connection may not be awarded on the basis of 
aggravation without establishing a pre-aggravation baseline 
level of disability and comparing it to the current level of 
disability.  38 C.F.R. § 3.310(b).  Although the stated 
intent of the change was merely to implement the requirements 
of Allen, supra,  the Board finds that the new provisions 
amount to a substantive change to the manner in which 38 
C.F.R. § 3.310 has been applied by VA in Allen-type cases 
since 1995.  Consequently, the Board will apply the older 
version of 38 C.F.R. § 3.310, which is more favorable to the 
Veteran as it does not require the establishment of a 
baseline level of disability before an award of service 
connection may granted.  See generally, Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran's service treatment records reflect that, in 
March 1965, he complained of backaches, burning urine, and 
aching testicles for the prior week.  It was noted that he 
denied a previous history of similar symptomatology.  
Physical examination and urinalysis were normal.  No 
diagnosis was provided.  The Veteran's service treatment 
records are otherwise negative for any complaints, treatment, 
or diagnoses referable to his low back or left shoulder.

Post-service records reflect that, at a July 1965 VA 
examination, the Veteran indicated that he had an 
intermittent low backache about once a week, which was not 
related to lifting.  He had not had treatment and had not 
needed analgesics for pain.  Following a normal physical 
examination and X-ray, recurrent low back strain was 
diagnosed.  

In various lay statements received in October 1965, the 
Veteran's friends and family members indicated that, since 
his discharge from service, he had complained that his back 
had been bothering him and he was unable to participate in 
sports as he did prior to his military service.  
Additionally, the Veteran's fellow service members indicated 
that he complained of having back trouble during service.

A private record from Dr. Arnold dated in December 1966 
reflects that the Veteran was in an automobile accident four 
months previously in which he injured his left shoulder.  It 
was noted that he was receiving physical therapy for such 
injury.  Dr. Arnold stated that, for the prior three weeks, 
the Veteran had recurrent aching left anterior chest pains 
radiating into the left shoulder with a numb feeling on the 
inner aspect of the upper left arm.  

A January 1983 private treatment record shows complaints of 
chronic low back pain.  An August 1997 letter from Dr. Webb 
reflects that the Veteran was seen in September 1983 with 
complaints of mid back pains with etiology unknown.  

Private treatment records reflect that in December 1994, the 
Veteran presented with pain in his cervical, thoracic, and 
lumbosacral spine following a motorcycle accident.  The 
Veteran indicated that he landed on his left side.  X-rays 
revealed mild degenerative changes in the lumbar spine.  May 
1995 and December 1995 records show that the Veteran 
continued to complain of low back pain.  It was also noted 
that he had hit his left shoulder on the ground during his 
December 1994 motorcycle accident.  

A February 1996 treatment record shows that the Veteran had 
left arm and shoulder pain for the prior three weeks.  He 
denied any history of trauma or straining of the extremities.  
Following a physical examination, acromioclavicular bursitis 
of the left shoulder was diagnosed.  

In March 1996, the Veteran indicated that, approximately a 
month previously, he developed left shoulder pain.  He denied 
any antecedent change in activity or trauma, although he was 
raking leaves.  The Veteran expressed concerned because, at 
the time of his December 1994 motorcycle accident, his left 
shoulder had hit the pavement.  The physician noted that he 
had no intervening difficulties until a month previously.  
Following a physical examination and X-rays, left shoulder 
pain probable subacromial bursitis was diagnosed.  Additional 
private treatment records dated in March 1996 show treatment 
for left shoulder bursitis and low back pain. 

Records dated in April 1996 reflect treatment for pain in the 
left shoulder and low back.  Also in April 1996, the Veteran 
was evaluated for symptoms he sustained after being hit by a 
van while pushing his bicycle.  He indicated that, after 
being hit, he was pulled under the car and was dragged 
approximately five feet.  It was also noted that the Veteran 
had previously been in a motorcycle accident in 1994.  
Following a physical examination, moderate shoulder/upper arm 
strain/sprain and moderate lumbar strain/sprain myofascial 
were diagnosed.  Such records reflect that the Veteran was 
treated with physical therapy through December 1996.  In June 
1996, it was noted that the Veteran was riding his bicycle in 
April 1996 when he was run over by an automobile.  While his 
primary complaint was an injury to his left hand and wrist, 
it was also noted that the Veteran had other musculoskeletal 
problems due to the accident, to include shoulder pain.  In 
September 1996, it was observed that the Veteran's current 
diagnoses included possible left shoulder rotatory cuff 
injury/rotator cuff tendonitis and chronic traumatic 
thoracic/lumbar strain/sprain.  

A March 1997 VA examination reflects that the Veteran 
complained of back pain and indicated that, in 1965, he was 
loading heavy boxes of ammunition and strained his back.  He 
stated that, since that time, he had an intermittent history 
of low back pain.  The Veteran also reported that he had no 
history of accident or injury other than his recent motor 
vehicle accident which he stated brought on his neck symptoms 
as well as some mild left shoulder symptoms.  Upon physical 
examination, there was no evidence of a rotator cuff tear in 
the left shoulder.  After a physical examination and X-rays, 
mild degenerative disc disease of the lumbar spine was 
diagnosed.  No diagnosis relevant to the left shoulder was 
provided.

In April 1997 and June 1997, VA treatment records reflect 
that the Veteran complained of chronic low back pain.  A 
March 1999 VA treatment record reflects that the Veteran had 
a history of low back syndrome and degenerative joint disease 
of the discs.  A July 2000 X-ray showed degenerative changes 
to the lumbar spine, which had minimally progressed since 
1997.  

In March 2001 and February 2008 statements, one of the 
Veteran's fellow service members, W.A., indicated that the 
Veteran's duties in the military required him to carry heavy 
loads, which could injure one's back and shoulders.  He noted 
that the Veteran had been to sick bay and shore hospitals 
many times with complaints of back problems.  

VA treatment records dated in August 2002 reflect complaints 
of low back pain.  At a February 2007 VA examination, after a 
physical examination was performed and X-rays showing 
degenerative changes were obtained, chronic lumbar 
spondyloarthropathy was diagnosed.  In September 2007, VA 
treatment records show that the Veteran reported that he had 
total back pain.  VA records further show that he is followed 
for degenerative joint disease of the lumbar spine; however, 
such are silent as to a left shoulder disorder.

Based on the preceding evidence, the Board finds that the 
contemporary medical evidence demonstrates current low back 
and left shoulder disorders.  See McClain v. Nicholson, 21 
Vet. App. 319 (2007) (the current disability requirement for 
a service connection claim is satisfied if the claimant has a 
disability at the time the claim is filed or during the 
pendency of that claim).  The Board has first considered 
whether service connection is warranted for degenerative 
joint disease of the back on a presumptive basis.  However, 
the record fails to show that the Veteran manifested 
arthritis to a degree of 10 percent within the one year 
following his service discharge in April 1965.  Moreover, the 
February 2007 VA examiner opined that the Veteran's 
thoracolumbar arthritis was most likely a change that did not 
begin in the service or within a year of separation from 
active service.  As such, presumptive service connection is 
not warranted for degenerative joint disease of the back.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

With respect to whether the Veteran's low back disorder is 
related to his military service, the February 2007 VA 
examiner, after reviewing the record, interviewing the 
Veteran, and conducting a physical examination and diagnostic 
tests, opined that the Veteran currently had some low back 
and mid back pain from chronic degenerative arthritis of the 
spine that is not related to his service.  The examiner 
indicated that he did not believe that that the complaints of 
a vague low back pain in 1965 was related to the current 
symptoms/findings.  He further stated that the Veteran's 
previous symptoms were very likely a lumbar strain that would 
not lead to any long term problems.  The examiner also 
indicated that the Veteran's thoracolumbar arthritis was most 
likely a change that did not begin in the service or within a 
year of separation from active service.  He concluded that 
such more likely developed over time and had very little, if 
anything, to do with the lumbar changes. 

As indicated previously, the Veteran has contended that his 
left shoulder disorder is part and parcel of his claimed back 
disorder.  In this regard, the Board again notes that the 
February 2007 VA examiner opined that the Veteran's back 
disorder is not related to his military service.  Moreover, 
to the extent that the Veteran has alleged that his back 
disorder caused or aggravated his left shoulder disorder, the 
Board finds that, as service connection is being denied 
herein for a back disorder, service connection for his 
claimed left shoulder disorder may not be awarded on a 
secondary basis.  Moreover, the Veteran's service treatment 
records are negative for any complaints, treatment, or 
diagnoses relevant to the left shoulder.  Additionally, the 
evidence suggests that the Veteran's claimed left shoulder 
disorder is related to post-service motor vehicle accidents.  
In this regard, the Board notes that the record reflects left 
shoulder complaints in relation only to post-service 
accidents, as discussed above. 

Moreover, while the Veteran has contended on his own behalf 
that his low back and left shoulder disorders are related to 
his military service, he is not competent or qualified, as a 
layperson, to render an opinion concerning medical causation 
of such disorders.  See Barr v. Nicholson, 21 Vet. App. 303, 
307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
this regard, while the Veteran, as well as his family 
members, friends, and fellow service members, are competent 
to describe his in-service duties and complaints of pain, 
where the determinative issue is one of medical causation, 
only those with specialized medical knowledge, training, or 
experience are competent to provide evidence on the issue.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu, 
supra.  As such, the Board finds that the Veteran's 
contentions regarding the etiology of his disorders, as well 
as his allegations of continuity of low back and left 
shoulder symptomatology, are outweighed by the competent and 
probative February 2007 VA medical opinion disassociating 
such from his military service.  Therefore, the Board finds 
that service connection for a low back disorder and residuals 
of a left rotator cuff injury is not warranted.  

In rendering this decision, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
the preponderance of the evidence is against the Veteran's 
claims of entitlement to service connection for a low back 
disorder and residuals of a left rotator cuff injury.  As 
such, that doctrine is not applicable in the instant appeal, 
and his claims must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for a low back disorder is denied.

Service connection for residuals of a left rotator cuff 
injury, to include as secondary to a low back disorder, is 
denied.


REMAND

Relevant to the Veteran's claim of entitlement to service 
connection for hypertension, which he has, in part, claimed 
is secondary to his service-connected PTSD, a review of the 
record indicates that further development is necessary.  
Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that 
there is a complete record upon which to decide the Veteran's 
claim so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this regard, the Board notes that, in December 2007, the 
Veteran's treating VA psychiatrist noted that the Veteran 
stated that his hypertension was secondary to his service-
connected PTSD and there was literature and VA cases that 
were consistent with such statement.  The VA psychiatrist 
cited to a Board decision in which the Board granted service 
connection for hypertension as secondary to PTSD and quoted 
the Board's Finding of Fact, which stated "[t]he competent 
and most probative medical evidence of record shows that the 
veteran's hypertension is related to service-connected 
PTSD."  He further stated that, after a review of the 
literature, it was likely that the Veteran's hypertension was 
related at least in part to his chronic PTSD.  The VA 
psychiatrist indicated that the Veteran had other comorbid 
illnesses that could contribute to his hypertension as well, 
but such could also be negatively affected by his chronic 
PTSD.

In April 2008 the Veteran was afforded a VA examination in 
order to determine the etiology of his hypertension.  
Following a review of the record, an interview with the 
Veteran, and a physical examination, the examiner diagnosed 
hypertension and stated that he could not resolve the issue 
of whether such disease was due to or a result of PTSD 
without resorting to mere speculation.  He indicated that he 
based his determination on a review of the claims file, 
medical records, and the Veteran's subjective history.

In July 2009, the Veteran's representative attempted to 
obtain a clarifying opinion from the Veteran's VA 
psychiatrist.  In this regard, he contacted the psychiatrist 
and requested that he elaborate on his opinion and cite, in 
great detail, what literature he referred to and why such led 
him to his opinion.  No response from the Veteran's treating 
VA psychiatrist was received.  Additionally, the Board notes 
that, insofar as the VA psychiatrist relied on another 
veteran's Board decision, such is nonbinding in the instant 
case.  Rather, the evidence must demonstrate that PTSD caused 
or aggravated his hypertension in this specific Veteran.  

Additionally, insofar as the April 2008 VA examiner did not 
offer an opinion and the Veteran's treating VA psychiatrist 
did not offer a rationale for his conclusion, the Board finds 
that both opinions are inadequate.  In this regard, the Court 
has held that a medical examination report must contain not 
only clear conclusions with supporting data, but also a 
reasoned medical explanation connecting the two.  See Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. 
Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion 
... must support its conclusion with an analysis that the 
Board can consider and weigh against contrary opinions").

Once VA undertakes the effort to provide an examination for a 
service connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided).  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, 
the Board finds that the Veteran should be afforded another 
VA examination conducted by a medical professional different 
from the April 2008 VA examiner in order to determine the 
nature and etiology of his hypertension.  




Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded an 
appropriate VA examination to determine 
the current nature and etiology of his 
hypertension conducted by a medical 
professional different from the April 2008 
VA examiner.  The claims file, to include 
a copy of this Remand, must be made 
available to and be reviewed by the 
examiner.  Any indicated evaluations, 
studies, and tests should be conducted.  

Thereafter, the examiner should offer an 
opinion as to the following:

(A) Is it likely, unlikely, or at least 
as likely as not that the Veteran's 
hypertension is related to his military 
service?

(B) Did the Veteran have hypertension 
within one year of his service 
discharge in April 1965 and, if so, 
what were the manifestations?

(C) Did the Veteran's PTSD cause or 
aggravate his hypertension?  If it is 
determined that the Veteran's PTSD 
aggravated his hypertension, the 
examiner should indicate the baseline 
level of his hypertension disability 
and the current level of such 
disability. 

In offering any opinion, the examiner must 
consider the Veteran's lay statements 
regarding the incurrence of his 
hypertension and the continuity of 
symptomatology.  The rationale for any 
opinion offered should be provided.  

2.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claim should be readjudicated 
based on the entirety of the evidence.  If 
the claim remains denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


